Exhibit 10.61

SCHEDULE OF PARTIES TO FORM OF

SEVERANCE AGREEMENT

Each of the parties identified in the table below is party to a severance
agreement with Remington Arms Company, Inc. (the “Company”) substantially in the
form attached as Exhibit 10.60 to the Company’s Annual Report on Form 10-K for
the year ending December 31, 2008, previously filed as Exhibit 10.1 to the
Company’s Current Report on Form 8-K filed on February 20, 2009. Each party’s
severance agreement is identical except for such party’s position.

 

Employee Name

Position

John M. Dwyer, Jr.

Chief Technology Officer

Igor Popov

Chief Supply Chain Officer

 

 

 

 

 